Citation Nr: 0702657	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  96-25 331	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2003) for the period from March 8 to 
April 2 in 1993.

4.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2003) for the period from October 15 
to November 12 in 1993.  

5.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2003) for the period from December 
14, 1994 to January 13, 1995. 


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico in August 1994, May 1997, and May 1999.  
.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In January 2003, the Board denied the claim for service 
connection for porphyria cutanea tarda and determined that 
the veteran had not submitted a timely substantive appeal as 
to issues (2) through (5) listed on the title page and 
dismissed those claims.

In May 2003, the veteran's representative submitted a motion 
to vacate the January 2003 Board decision pursuant to 
38 C.F.R. § 20.904, arguing that an opportunity to make 
appellate arguments on the issues had not been adequately 
provided.  In a December 2003 letter that was signed by a 
member of the Board, the motion to vacate was granted.  It 
does not appear, however, that a formal decision to vacate 
had been issued.  This document corrects that oversight.  

Accordingly, the January 7, 2003, Board decision is vacated.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



